        Case 1:21-cv-01386-EPG Document 3 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER CHARLES CLARK,                         Case No. 2:21-cv-01642-JDP (PC)
12                       Plaintiff,                      ORDER TRANSFERRING CASE TO THE
                                                         FRESNO DIVISION OF THE UNITED
13            v.                                         STATES DISTRICT COURT FOR THE
                                                         EASTERN DISTRICT OF CALIFORNIA
14    FIDEL GUTIERREZ, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. In his complaint, he alleges that defendants violated his civil rights. The alleged

19   violations took place in Kern County, which is part of the Fresno Division of the United States

20   District Court for the Eastern District of California. See E.D. Cal. L.R. 120(d). Accordingly, this

21   action should have been filed in this court’s Fresno Division.

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25          Accordingly, it is hereby ORDERED that:

26          1. This action is transferred to the United States District Court for the Eastern District of

27   California sitting in Fresno.

28          2. The Clerk of Court shall assign a new case number.
                                                        1
         Case 1:21-cv-01386-EPG Document 3 Filed 09/16/21 Page 2 of 2


 1

 2            3. All future filings shall reference the new Fresno case number assigned and shall be

 3   filed at:
                            United States District Court
 4                          Eastern District of California
                            2500 Tulare Street
 5                          Fresno, CA 93721
 6
     IT IS SO ORDERED.
 7

 8
     Dated:      September 16, 2021
 9                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
